          Case 3:20-cv-00874-JWD-EWD              Document 1      12/28/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


BRAD NEZAT                                            *   CIVIL ACTION
    Plaintiff                                         *
                                                      *   NO. 2 0 - 8 7 4
     V.                                               *
                                                      *   JUDGE:

                                                      *
UNUM LIFE INSURANCE COMPANY
OF AMERICA                                            *   MAG.:
     Defendant                                        *


                                           COMPLAINT


1.        Plaintiff, Brad Nezat (“Nezat”) or (“Plaintiff”), brings this action against Defendant,

Unum Life Insurance Company of America (“Unum”) or (“Defendant”), for benefits payable

under a long-term disability plan (“Plan”) sponsored by his employer, Total Finance USA, Inc.

2.        Unum reviewed claims for benefits under the Plan.

3.        This Complaint challenges the Defendant’s: a) unreasonable and unlawful denial of

long-term disability income benefits despite the substantial medical evidence demonstrating

Nezat’s qualifications for said benefits; b) a pattern of rejecting and/or ignoring the substantial

evidence supporting Nezat’s eligibility for said benefits despite his disabling back condition and;

c) failure to provide Nezat with a full and fair review of his claim, including failure to consider

the duties of Nezat’s occupation; and d) failure to provide a reasonable claims procedure that

would yield a decision on the merits of Nezat’s claim.

4.        Nezat is filing this action to recover benefits due under the Plan, to enforce the present

rights existing therein, to clarify his rights under the terms of the Plan, and to recover costs,


                                                  1
        Case 3:20-cv-00874-JWD-EWD              Document 1      12/28/20 Page 2 of 5




attorneys’ fees, and pre- and post- suit interest as provided by ERISA.

5.      This Court has personal jurisdiction over the Defendant and subject matter jurisdiction

over this case under 29 U.S.C. § 1132(e) and (f), without regard to jurisdictional amount or

diversity of citizenship, in that the Plan was administered in this district and the Defendant’s

breach of its ERISA obligations took place in this district.

6.      Nezat is domiciled in St. Amant, Ascension Parish, Louisiana. He has standing to bring

this action under 29 U.S.C. § 1132(a).

7.      The Defendant has its principal place of business and registered office in Maine.

8.      Nezat is disabled from his own occupation and any occupation due to back problems,

and the resulting symptoms and side effects of his prescribed medications.

9.      Nezat has exhausted his administrative remedies pursuant to 29 C.F.R. 2560.503.

10.     Defendant failed to provide Nezat with a full and fair review of his claim for benefits.

11.     The Defendant was motivated by its financial conflict of interest when it denied Nezat’s

benefits.

12.     The decision to deny Nezat’s benefits was wrongful, unreasonable, and irrational,

contrary to the substantial evidence, contrary to the plain contractual terms of the Plan, and

contrary to law.

13.     Due to the unlawful denial of benefits under ERISA, Plaintiff has lost his rightful long-

term disability benefits.




                                                2
        Case 3:20-cv-00874-JWD-EWD                Document 1      12/28/20 Page 3 of 5




                              FIRST CAUSE OF ACTION

              (Enforcement of Terms of Plan and Action for Unpaid Benefits)

14.    Plaintiff re-alleges each of the paragraphs above as if fully set forth herein.

15.    The Plan is a contract.

16.    Nezat has performed all of his obligations under the contract.

17.           29 U.S.C. § 1132(a)(1)(B) states that: A civil action may be brought -

       a.     by a participant or beneficiary –

       i.     For the relief provided for in subsection (c) of this section, or

       ii.    to recover benefits due to him under the terms of her Plan, to enforce his rights

under the terms of the Plan, or to clarify his rights to future benefits under the terms of the Plan.

18.    The Defendant’s actions constitute an unlawful denial of benefits under ERISA, as

provided in 29 U.S.C. § 1132(a)(1)(B).

19.    Defendant unlawfully denied Nezat’s benefits in part by: (1) rejecting the substantial

evidence supporting Plaintiff’s claim; and (2) denying Nezat a full and fair review of the decision

to deny his benefits.

20.    In accordance with 29 U.S.C. §1132, Nezat is entitled to be paid benefits under the Plan

based upon his disabled status during his period of disability.

21.    The Defendant has refused to provide Nezat with these disability benefits and is,

therefore, in breach of the terms of the Plan and ERISA

22.    As a direct and proximate result of this breach, Nezat has lost the principal and the use

of his rightful long-term disability benefits.


                                                  3
         Case 3:20-cv-00874-JWD-EWD              Document 1       12/28/20 Page 4 of 5




                                    SECOND CAUSE OF ACTION

                                      (Attorneys’ Fees and Costs)

23.     Plaintiff realleges each of the paragraphs above as if fully set forth herein;

24.     Under the standards applicable to ERISA, Nezat deserves to recover “a reasonable

attorneys’ fee and costs of the action” herein, pursuant to section 502(g)(1) of E.R.I.S.A., 29

U.S.C. Section 1132(g).

25.     Defendant has the ability to satisfy the award.

26.     Defendant acted in bad faith in denying Plaintiff’s benefits under the Plan.

27.     The award of attorneys’ fees against the Defendant will deter the Defendant and

similarly- situated ERISA fiduciaries from undertaking the same unfair, limited review as in this

case.

                                      PRAYER FOR RELIEF

 28.    WHEREFORE, the Plaintiff respectfully prays that the Court:

 a.     Declare, adjudge, and decree that Plaintiff is entitled to long-term disability benefits as

 calculated under the terms of the Plan for the pendency of disability;

 b.     Award Plaintiff the full amount of unpaid benefits under the Plan to which he is entitled,

 together with such pre-suit and post-suit interest as may be allowed by law;

 c.     Order that the Defendant make restitution to Plaintiff in the amount of any losses

 sustained by Plaintiff in consequence of the wrongful conduct alleged herein, together with pre-

 suit and pre-judgment interest;

 d.     Award Plaintiff the costs of this action and reasonable attorneys’ fees;



                                                 4
     Case 3:20-cv-00874-JWD-EWD            Document 1      12/28/20 Page 5 of 5




e.   Award such other relief as the Court deems just and reasonable.


                                 Respectfully submitted,

                                 THE PELLEGRIN FIRM, L.L.C.

                                 /s/ David C. Pellegrin, Jr.
                                 DAVID C. PELLEGRIN, T.A. (La. Bar #34957)
                                 3500 North Hullen St.
                                 Suite 17D
                                 Metairie, LA 70002
                                 dpellegrin@pellegrinfirm.com
                                 Phone: (504) 405-3245
                                 Fax: 1-866-651-8738
                                 Attorney for Plaintiff Brad Nezat




                                            5
